Filed 2/11/21 In re T.W. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

 In re T.W., a Person Coming                                     B300080
 Under the Juvenile Court Law.
 LOS ANGELES COUNTY                                              (Los Angeles County
 DEPARTMENT OF CHILDREN                                          Super. Ct. No. 19CCJP03513A)
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 D.W.,

           Defendant and Appellant.

      APPEAL from an order of the Superior Court of Los
Angeles County, Daniel Zeke Zeidler, Judge. Affirmed.
      Mitchell Keiter, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, Acting County Counsel, Kim
Nemoy, Assistant County Counsel, and Jacklyn K. Louie,
Principal Deputy County Counsel, for Plaintiff and Respondent.

                                        **********
      Mother D.W. appeals the juvenile court’s jurisdictional
order concerning her then eight-year-old son, T.W., arguing T.W.
was in his father’s care at the time of the jurisdictional hearing,
and therefore there was no current risk of harm. She does not
otherwise challenge the sufficiency of the evidence supporting
jurisdiction, or the custody order or order terminating
jurisdiction. We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
       This family came to the attention of the Los Angeles
County Department of Children and Family Services
(Department) in May 2019, after mother called to report she
could no longer care for T.W. Mother needed T.W. “placed
somewhere permanently,” and planned to kill herself once he was
placed. According to mother, “when she is dead, [T.W.’s] father
will appear and take care of [him].” Mother was struggling to
provide for T.W. and did not have enough money to feed him.
They were living in her car. Mother was raped as a teenager and
was suffering from posttraumatic stress disorder.
      Law enforcement was dispatched to mother’s location, and
mother was taken into custody to undergo a mental health
evaluation. She no longer wanted to lose custody of T.W. She
said she just wanted a housing voucher or some money. Mother
identified R.E. as T.W.’s father, and said father had not seen
T.W. in four years.
      During her evaluation by the LAPD Mental Health Unit,
mother said she was willing to prostitute herself because she
needed money. She was rambling, paranoid, and incoherent.
She was placed on an involuntary psychiatric hold.
      Father lived in Washington and was eager to have T.W.
placed with him. Mother had alienated father from T.W., and




                                 2
father and maternal relatives had been trying to locate mother
and T.W.
      The Department filed a petition alleging that mother has a
history of “mental and emotional problems” that renders her
incapable of providing regular care to T.W.
      T.W. was detained from mother. The Department
recommended the jurisdictional allegations be sustained, and
that jurisdiction be terminated with a family law order awarding
father custody of T.W.
      At the July 3, 2019 pretrial release investigation hearing,
the court released T.W. to father under the supervision of the
Department. As of the July 16, 2019 jurisdictional hearing, T.W.
was residing with father in Washington.
      Mother objected to sustaining the petition, arguing T.W.
was safely with father in Washington, there was no current risk
of harm to T.W., and any dispute over custody could be handled
in family court. Mother conceded there was no pending family
law action.
      The juvenile court sustained the petition, removed T.W.
from mother, and terminated jurisdiction with a custody order
awarding father legal and physical custody, and providing
monitored visitation for mother. Mother timely appealed.
                          DISCUSSION
      Mother relies on In re A.G. (2013) 220 Cal.App.4th 675
and In re Phoenix B. (1990) 218 Cal.App.3d 787, both of which are
inapposite. In In re A.G., the juvenile court sustained a petition
alleging mother was mentally ill and unable to care for her
children. However, the family had a pending family law case,
and the father demonstrated he was able to protect the children
from mother’s mental illness. (In re A.G., supra, at p. 685.) The
court of appeal reversed, finding “matters such as this one belong



                                3
in family court . . . . [¶] . . . [T]he juvenile court erred in
sustaining a petition that alleged only that Mother is mentally ill
and is unable to care for the minors where Father has always
been, and is, capable of properly caring for them. At the
adjudication hearing, the juvenile court should have dismissed
the petition, staying the order until Father obtained from the
family court an award of custody to him and monitored visitation
to Mother.” (Id. at p. 686.)
      Here, there was no pending family law case, father had
been alienated from his son and had not yet had an opportunity
to demonstrate his protective capacity, and there was an
immediate need to protect T.W. from mother. The juvenile court,
with its mandate to protect children from harm, is the proper
court in such a case. (See Welf. & Inst. Code, § 300.2.)
      In re Phoenix B. also does not support mother’s position. In
that case, the mother appealed after the juvenile court declined to
assert dependency jurisdiction, finding no risk of harm to the
child after he was placed with his nonoffending father. The
Court of Appeal affirmed. (In re Phoenix B., supra,
218 Cal.App.3d at pp. 790–791.) In this case, the Department did
not dismiss the dependency petition, and our review is not from
an order declining to assume jurisdiction. It is immaterial
whether or not the juvenile court could have elected to dismiss
the petition, because substantial evidence supports the juvenile
court’s jurisdictional order.
                            DISPOSITION
      The order is affirmed.

                                GRIMES, Acting P. J.
      WE CONCUR:
                        STRATTON, J.                  WILEY, J.



                                 4